 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT

 6                            SOUTHERN DISTRICT OF CALIFORNIA

 7   UNITED STATES OF AMERICA,                            20cr2530-BAS
                                               Case No.: ______________

 8                             Plaintiff,      I N F O R M A T I O N

 9
          v.
                                               Title 8, U.S.C., Secs.
10                                             1324(a)(1)(A)(ii) -
     MARIA DE LA LUZ HERNANDEZ-
                                               Transportation of Certain
11   DEGUILLEN,                                Aliens
12                             Defendant.
13

14        The United States Attorney charges:

15                                     Counts 1 & 2

16        On or about July 28, 2020, within the Southern District of

17 California, defendant MARIA DE LA LUZ HERNANDEZ-DEGUILLEN, knowing and

18 in reckless disregard of the fact that the aliens below, had come to,

19 entered and remained in the United States in violation of law, did

20 knowingly transport and move said aliens, within the United States, in

21 order to help said aliens remain in the United States illegally:

22        Count        Name

23          1          YARISLEIDY PEREZ-JORGE

24          2          SUSANA DEL PILAR MUNOZ-OCANA

25

26 //
     //
27

28
     KJL:am:8/6/2020
 1 in violation of Title 8, United States Code, Section 1324(a)(1)(A)(ii).

 2              08/19/2020
        DATED: _______________.

 3                                     ROBERT S. BREWER, JR.
                                       United States Attorney
 4

 5                                     KEVIN J. LARSEN
 6                                     Assistant U.S. Attorney

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      2
